Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The reply filed on 9/15/21 is not fully responsive to the prior Office action because of the following omission(s) or matter(s):  the response was not proper to the restriction requirement mailed on 7/19/21.  Applicant did not make an election in the response but instead just submitted new set of claims. Applicant needs to make an election with respect to the originally filed claims. The restriction mailed on 7/19/21 set forth a restriction requirement of three groups:  Group I, claims 1-5, Group II claims 6-13 and Group III, claims 14-18.  Applicant needs to elect 1 group for examination. See 37 CFR 1.111. Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






March 14, 2022
/LIEN T TRAN/Primary Examiner, Art Unit 1793